Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  154684                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154684
                                                                    COA: 325806
                                                                    Saginaw CC: 14-039758-FJ
  KAREEM AMID SWILLEY, JR.,
             Defendant-Appellant.
  _________________________________________/

         By order of May 31, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 13, 2016 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, it appearing to this Court that the case of People v
  Chatman (Docket No. 155184) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2017
           d0906
                                                                               Clerk